   Case 2:20-cv-00732-MHT-SMD Document 16 Filed 09/07/21 Page 1 of 1



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


RAYLA DROTOS,                      )
                                   )
     Plaintiff,                    )
                                   )          CIVIL ACTION NO.
     v.                            )            2:20cv732-MHT
                                   )                 (WO)
OLLIE'S BARGAIN OUTLET,            )
INC.,                              )
                                   )
     Defendant.                    )

                              JUDGMENT

    Pursuant     to    the   joint       stipulation   of    dismissal

(Doc. 15), it is the ORDER, JUDGMENT, and DECREE of the

court that this cause is dismissed in its entirety with

prejudice and with the parties to bear their own costs.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil      docket    as   a   final    judgment

pursuant   to   Rule    58   of    the    Federal    Rules   of   Civil

Procedure.

    This case is closed.

    DONE, this the 7th day of September, 2021.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE
